Citation Nr: 0632222	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-06 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to May 
1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD. 


FINDING OF FACT

The veteran does not have a diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001 and April 
2003; and rating decisions in December 2001, January 2002, 
and May 2002.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2004 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a heavy construction equipment operator 
in Army engineering units.  He contends that he has PTSD as a 
result of his service experiences and, alternatively, as 
secondary to schizophrenia. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  This means that "other credible 
supporting evidence from any source" must be provided.  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required.  Rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.    

The veteran's December 1989 enlistment physical examination 
is silent for any mental disorder.  In June 1992, the veteran 
was hospitalized for 28 days for evaluation of alcohol abuse, 
schizophrenia, personality disorder, withdrawal, and thought 
disorders.  He was discharged with diagnoses of alcohol and 
nicotine abuse and was returned to duty with instructions for 
periodic clinical observation.  Follow-up examinations were 
recommended to rule out schizophrenia. 

In March 1994, a military medical evaluation board diagnosed 
chronic paranoid schizophrenia.  The examiner noted that the 
veteran had memories of combat even though he had not been in 
combat, having served his operational tours of duty in Hawaii 
and Missouri.  The board determined that the veteran had been 
hospitalized three times prior to service for schizophrenia 
and that military service had not aggravated the disorder.  
In April 1994, the veteran requested and received a medical 
discharge, acknowledging the diagnosis, pre-service history 
of treatment, and lack of service aggravation.  Service 
personnel records showed no service in a combat theater and 
no combat awards. 

In July 1994, after four treatment sessions, a private 
psychiatrist noted the veteran's pre-service history of 
mental treatment and the veteran's reports of combat while 
serving in Hawaii.  He diagnosed schizophrenia but made no 
mention of PTSD or any service aggravation of the veteran's 
disorder.  In September 1994, a similar evaluation was noted 
by the same psychiatrist acting as part of an evaluation 
board for the State of Missouri Department of Mental Health.  

In response to a request by the RO for information regarding 
stressor events, the veteran stated in September 2001 that he 
could not remember any details of service other than his unit 
designation, primary duties, and several medals.  VA records 
from 1996 to 2002 showed that the veteran received on-going 
treatment for schizophrenia.  In May 2002, the veteran's 
attending psychologist provided a clear diagnosis of chronic 
paranoid schizophrenia and made no mention of PTSD or any 
aggravation of the veteran's mental disorder by military 
service.  

The Board concludes that service connection for PTSD is not 
warranted because there is no diagnosis of PTSD.  No 
associated stressors have been identified.  The veteran did 
not engage in combat since there are no records of combat 
service or combat awards.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, a current diagnosis of 
PTSD is not show, therefore service connection for PTSD 
cannot be granted.

The Board also notes that in May 1996, the RO denied service 
connection for schizophrenia because the disorder existed 
prior to service and was not aggravated by service.  In May 
2002, the RO denied a petition to reopen the claim for 
service connection for schizophrenia because no new and 
material evidence had been received relevant to the reasons 
for denial.  The veteran did not appeal.  Therefore, service 
connection for PTSD secondary to schizophrenia is not 
warranted since the latter disorder is not service-connected. 


ORDER

Service connection for PTSD is denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


